                                            Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NIANTIC, INC.,                                  Case No. 19-cv-03425-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                   v.                                       DISMISS COUNTERCLAIMS, STRIKE
                                   9
                                                                                            COUNTERCLAIMS, AND STRIKE
                                  10        GLOBAL++, et al.,                               AFFIRMATIVE DEFENSES
                                                         Defendants.                        Re: ECF No. 69
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s combined motion to dismiss counterclaims for failure to

                                  14   state a claim, motion to strike counterclaims under California Code of Civil Procedure § 425.16,

                                  15   and motion to strike affirmative defenses. ECF No. 69. For the foregoing reasons, the Court will

                                  16   grant the motions.

                                  17   I.       BACKGROUND

                                  18            Niantic, Inc. publishes location-based augmented reality games such as Harry Potter:

                                  19   Wizards Unite (“Harry Potter”), Pokémon GO, and Ingress. ECF No. 1 ¶ 2. To play Niantic’s

                                  20   games, users install Niantic’s mobile applications (“apps”) on their mobile devices. Id. Those

                                  21   apps connect to the Internet, through which users obtain game-related information from Niantic’s

                                  22   servers. Id. The information is then rendered on players’ mobile devices and enables them to

                                  23   perform game functions, such as collecting Pokémon in real-world locations. Id. ¶¶ 2, 31. To

                                  24   obtain a limited license to access its games, users must agree to Niantic’s terms of service. Id.

                                  25   ¶ 37. Under the terms of service, users may not copy, modify, or create derivative works based on

                                  26   Niantic’s games or use Niantic’s games for any commercial purpose. Id. ¶ 39.

                                  27            Defendant Global++ is an association of hackers that allegedly creates and distributes

                                  28   unauthorized derivative versions of Niantic’s mobile apps. Id. ¶ 3. Defendant Ryan Hunt is the
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 2 of 18




                                   1   alleged leader of Global++ and the primary developer of the derivative programs. Id. ¶ 7.

                                   2   Defendant Alen Hundur helps develop, market, and distribute Global++ products. Id. Defendants

                                   3   allegedly create the derivative programs by obtaining legitimate versions of Niantic’s apps and

                                   4   circumventing the technical security measures put in place to protect the binary computer code

                                   5   (“Client Code”) in the apps. Id. ¶ 8. Defendants then access, copy, and modify Niantic’s Client

                                   6   Code in order to create derivative versions of Niantic’s apps. Id. ¶ 9. These derivative versions

                                   7   (“Cheating Programs”) allow players to access unauthorized game features and cheat within

                                   8   Niantic’s games. Id. ¶ 10. Defendants allegedly sell “subscriptions” for their Cheating Programs

                                   9   to hundreds of thousands of users. Id.

                                  10          On June 7, 2019, Defendants received a cease-and-desist letter from Niantic which

                                  11   demanded that Defendants stop their “unauthorized and illegal activity targeting Niantic and

                                  12   Niantic’s games.” ECF No. 64 at 13. The letter stated that Defendants “circumvent[] the
Northern District of California
 United States District Court




                                  13   technical security measures protecting the code in Niantic’s mobile apps; cop[y] and modif[y] the

                                  14   code without Niantic’s permission; then profit[] from derivative versions of Niantic’s apps.” Id.

                                  15   It also asserted that Defendants’ “activities violate civil and criminal law” and “harm[] Niantic and

                                  16   Niantic’s users.” Id. Niantic closed its letter by stating that “Niantic will take measures it believes

                                  17   are necessary to enforce its rights” if Defendants “ignore this letter and continue in [their] current

                                  18   unauthorized and improper conduct.” ECF No. 81-1 at 8.1

                                  19          On June 14, 2019, Niantic filed a complaint seeking injunctive and monetary relief against

                                  20   Global++, Ryan Hunt, and Alen Hundur. ECF No. 1 at 20-22. Niantic’s complaint alleges that

                                  21   Defendants’ actions: (1) constitute copyright infringement, 17 U.S.C. § 101, et seq.; (2) violate the

                                  22   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; (3) violate the California Comprehensive

                                  23

                                  24   1
                                         Although the cease-and-desist letter is “not attached” to Defendants’ answer, “it may be
                                  25   incorporated by reference” into the pleadings because Defendants “refer[] extensively to the
                                       document” and “the document forms the basis of [Defendants’] claim.” U.S. v. Ritchie, 342 F.3d
                                  26   903, 908 (9th Cir. 2003); see Sgro v. Danone Waters of N. Am., Inc., 532 F.3d 940, 942 n.1 (9th
                                       Cir. 2008) (“We’re allowed to consider the plan documents, even on a motion to dismiss, because
                                  27   [plaintiff] refers to them in his complaint.”); In re Bare Escentuals, Inc. Sec. Litig., 745 F. Supp.
                                       2d 1052, 1066 (N.D. Cal. 2010) (“[W]here a plaintiff references and relies on a particular
                                  28   document as part of the moving allegations of the complaint, . . . the court is justified in looking
                                       outside the four corners of the complaint, to the document itself if offered.”).
                                                                                           2
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 3 of 18




                                   1   Computer Data Access and Fraud Act, Cal. Penal. Code § 502; (4) breach Niantic’s terms of

                                   2   service; and (5) constitute intentional interference with contractual relations. ECF No. 1 ¶ 58-110.

                                   3             After the lawsuit was filed, Niantic allegedly “contacted GoDaddy, the web hosting

                                   4   company that hosted the globalplusplus.com home page, to demand that GoDaddy disable the

                                   5   website, which allowed Defendants to operate.” ECF No. 64 at 13; ECF No. 81-1 at 37. 2 In her

                                   6   correspondence with Domains by Proxy and GoDaddy, Niantic’s attorney requested the “full

                                   7   contact information for the registrant of the domain name globalplusplus.com,” noted that “Niantic

                                   8   has filed a lawsuit” regarding the illegal conduct of the owner(s) of the globalplusplus.com

                                   9   domain name, and attached “[a] copy of the complaint.” ECF No. 81-1 at 35-37. GoDaddy

                                  10   responded to Niantic’s communication by stating the following: “Per the legal documents

                                  11   received, the following domain name(s) has been placed on Registrar-Lock:

                                  12   GLOBALPLUSPLUS.COM.” ECF No. 81-1 at 35. Niantic did not request that GoDaddy disable
Northern District of California
 United States District Court




                                  13   or take any other adverse action regarding the Global++ website.

                                  14             On September 26, 2019, the Court granted Niantic’s motion for preliminary injunctive

                                  15   relief and enjoined Defendants from (1) “[a]cquiring or copying without authorization any portion

                                  16   of the mobile apps developed and published by Niantic and used to play Niantic’s location-based

                                  17   augmented reality games, (2) “[r]everse engineering, decompiling, or disassembling Niantic’s

                                  18   mobile apps,” (3) “[c]reating derivative works based on any portion of Niantic’s games, mobile

                                  19   apps, and Client Code,” etc. ECF No. 55 at 16-17. Hunt and Hundur (“Defendants”) filed a

                                  20   motion to lift the preliminary injunction, which the Court denied on January 29, 2020. ECF Nos.

                                  21   63, 89.

                                  22             On October 24, 2019, Defendants filed an answer to Niantic’s complaint and alleged

                                  23   counterclaims for (1) declaratory judgment, (2) tortious interference with a prospective economic

                                  24   advantage, and (3) unfair competition. ECF No. 64. Niantic now moves to dismiss and strike

                                  25

                                  26   2
                                         Although the correspondence with GoDaddy is “not attached” to Defendants’ answer, “it may be
                                  27   incorporated by reference” into the pleading because the communication forms the basis of
                                       Defendants’ counterclaims. U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). The Court “may
                                  28   treat such a document as part of [Defendants’ counterclaims], and thus may assume that its
                                       contents are true for the purposes of a motion to dismiss under Rule 12(b)(6).” Id.
                                                                                         3
                                             Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 4 of 18




                                   1   Defendants’ counterclaims and strike Defendants’ affirmative defenses. ECF No. 69. Defendants

                                   2   oppose Niantic’s motion, ECF No. 79, and Niantic has filed a reply, ECF No. 81.

                                   3   II.      JURISDICTION

                                   4            “This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                   5   III.     MOTION TO DISMISS COUNTERCLAIMS

                                   6            A.     Legal Standard

                                   7            A motion to dismiss a counterclaim brought pursuant to Rule 12(b)(6) is evaluated under

                                   8   the same standard as motion to dismiss a plaintiff’s complaint. On a Rule 12(b)(6) motion to

                                   9   dismiss, the Court accepts the material facts alleged by the non-moving party together with all

                                  10   reasonable inferences to be drawn from those facts, as true. Navarro v. Block, 250 F. 3d 729, 732

                                  11   (9th Cir. 2001). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  12   inapplicable to threadbare recitals of a cause of action’s elements, supported by mere conclusory
Northern District of California
 United States District Court




                                  13   statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, the

                                  14   party asserting a claim must plead “enough facts to state a claim to relief that is plausible on its

                                  15   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean

                                  16   probability, but it requires “more than a sheer possibility that a defendant has acted

                                  17   unlawfully.” Iqbal, 556 U.S. at 687.

                                  18            B.     Discussion

                                  19                   1.      Counterclaim One: Declaratory Judgment

                                  20            The Federal Declaratory Judgment Act provides that, “[i]n a case of actual controversy

                                  21   within its jurisdiction, . . . any court of the United States, upon filing of an appropriate pleading,

                                  22   may declare the rights and other legal relations of any interested party seeking such declaration,

                                  23   whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). The “Act does not grant

                                  24   litigants an absolute right to a legal determination.” t’Bear v. Forman, 359 F. Supp. 3d 882, 902

                                  25   (N.D. Cal. 2019) (quoting U.S. v. Washington, 759 F.2d 1353, 1356 (9th Cir. 1985)). “Rather, the

                                  26   decision to grant declaratory relief rests within a district court’s discretion.” Allstate Ins. Co. v.

                                  27   Bos, No. CV 12-1024 PSG (RZx), 2012 WL 12930703, at *1 (N.D. Cal. Feb. 17, 2012).

                                  28            “Declaratory relief should be denied when it will neither serve a useful purpose in
                                                                                           4
                                          Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 5 of 18




                                   1   clarifying and settling the legal relations in issue nor terminate the proceedings and afford

                                   2   relief from the uncertainty and controversy faced by the parties.” t’Bear, 359 F. Supp. 3d at

                                   3   902-03 (quoting U.S. v. Washington, 759 F.2d at 1357). “On a motion to dismiss, . . .

                                   4   counterclaims for declaratory relief are improper if repetitious of issues already before the court

                                   5   via the complaint o[r] affirmative defenses.” Ketab Corp. v. Mesriani & Associates, No. 2:14-cv-

                                   6   07241-RSWL (MRW), 2015 WL 8022874, at *9 (C.D. Cal. Dec. 4, 2015); see Sw. Windpower,

                                   7   Inc. v. Imperial Elec., Inc., No. CV-108200-SMM, 2011 WL 486089, at *3 (D. Ariz. Feb. 4, 2011)

                                   8   (same); Infa-Lab, Inc. v. KDS Nail Int’l, No. CIV 2:07-01270 WBS EFB, 2008 WL 4793305, at

                                   9   *3 (E.D. Cal. Oct. 27, 2008) (same).

                                  10          Niantic argues that Defendants’ counterclaim for declaratory judgment is “merely an

                                  11   across-the-board denial of Niantic’s legal and factual claims, repackaged as a request for

                                  12   declaratory relief.” ECF No. 69 at 12. The argument is well-taken. The counterclaim begins by
Northern District of California
 United States District Court




                                  13   describing Niantic’s cease-and-desist letter and noting that the letter asserts allegations

                                  14   “substantially similar” to those in the complaint. ECF No. 64 at 14. The counterclaim then states

                                  15   that Defendants “do not violate any Niantic right” and denies several allegations asserted in

                                  16   Niantic’s complaint. ECF No. 64 at 10, 14 (The “dynamic library tweak” created by Defendant

                                  17   Hunt’s company “does not circumvent Niantic’s security measures, copy Niantic’s code, modify

                                  18   Niantic’s code, or permit Defendants to profit from Niantic’s code.”). Because Defendant’s

                                  19   counterclaim merely seeks a declaration that Defendants are not liable for the allegations in

                                  20   Niantic’s complaint, it is “repetitious of issues already before the court via the complaint” and

                                  21   serves no useful purpose in clarifying and settling the legal relations in issue. Ketab, 2015 WL

                                  22   8022874, at *9. Therefore, the Court dismisses Defendants’ counterclaim for declaratory relief.

                                  23   See id. (dismissing counterclaims for declaratory judgment “because they are repetitious of issues

                                  24   already before the court via the complaint”) (internal quotation marks and citation omitted).

                                  25                  2.      Counterclaims Two and Three: Tortious Interference and Unfair
                                  26                          Competition
                                              Counterclaims two and three seek damages for Niantic’s “tortious interference with a
                                  27
                                       prospective economic advantage” and “unfair business practices.” ECF No. 64 at 14-16. In
                                  28
                                                                                          5
                                          Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 6 of 18




                                   1   particular, Defendants allege that Niantic’s cease-and-desist letter and correspondence with

                                   2   GoDaddy were “designed to disrupt Defendants’ relationships with subscribing users” and were

                                   3   “unfair business practices, in that the harm to Defendants far outweighs any benefit to Niantic.”

                                   4   ECF No. 64 ¶¶ 13-16.

                                   5          Niantic argues that counterclaims two and three should be dismissed because “the alleged

                                   6   litigation-related communications on which those claims are based – Niantic’s cease-and-desist

                                   7   letter to defendants and Niantic’s alleged communications with GoDaddy – are . . . privileged

                                   8   communications.” ECF No. 69 at 14-17. The Court concludes that the California litigation

                                   9   privilege immunizes Niantic’s communications from suit.

                                  10                          a.      Legal Standard

                                  11          Under California Civil Code § 47(b), any communication “(1) made in judicial or quasi-

                                  12   judicial proceedings; (2) by litigants or other participants authorized by law; (3) to achieve the
Northern District of California
 United States District Court




                                  13   objects of the litigation; and (4) that ha[s] some connection or logical relation to the action” is

                                  14   immune from tort liability. Graham-Sult v.Clainos, 756 F.3d 724, 741 (9th Cir. 2014) (citations

                                  15   omitted); Fotohaus, LLC v. Proforma, Inc., No. 18-cv-01827-BLF, 2019 WL 1493355, at *2

                                  16   (N.D. Cal. Apr. 4, 2019). “The third and fourth requirements are, in essence, the same – both

                                  17   simply require that the communication be connected with, or have some logical relation to, the

                                  18   action, i.e., that it not be extraneous to the action.” Langley v. Check Game Solutions, Inc., No.

                                  19   05-CV-2265 (AJB), 2006 WL 8455429, at *3 (S.D. Cal. Apr. 14, 2006).

                                  20          “California courts have given Section 47(b) extraordinarily broad construction and

                                  21   application,” id., in order to “afford[] litigants freedom of access to the courts and open channels

                                  22   of communication,” Kupiec v. Am. Int’l Adjustment Co., 235 Cal. App. 3d 1326, 1331 (1991). The

                                  23   privilege extends to “prelitigation communications, so long as they are made ‘in good faith and

                                  24   actual contemplation of litigation.’” Fotohaus, 2019 WL 1493355, at *2 (citing Visto v. Sproqit

                                  25   Techs., Inc., 360 F. Supp. 2d 1064, 1070 (N.D. Cal. 2005)). Moreover, the privilege “provides

                                  26   absolute immunity over all communicative acts occurring in a judicial proceeding, even when they

                                  27   involve intentional misconduct.” Langley, 2006 WL 8455429, at *3 (emphasis in original). “Any

                                  28   doubt about whether the privilege applies is resolved in favor of applying it.” Ubiquiti Networks,
                                                                                          6
                                          Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 7 of 18




                                   1   Inc. v. Kozumi USA Corp, No. C 12-2582 CW, 2013 WL 368365, at *10 (N.D. Cal. Jan. 29, 2013)

                                   2   (internal quotation marks and citations omitted).

                                   3                          b.      Discussion
                                   4           Niantic’s cease-and-desist letter constitutes a prelitigation communication protected by the

                                   5   litigation privilege. First, the letter is a privileged communication. Knoell v. Petrovich, 76 Cal.

                                   6   App. 4th 164, 169 (1999) (“The privilege has been broadly construed to apply to demand letters

                                   7   and prelitigation communications by an attorney.”); see UMG Recordings, Inc. v. Glob. Eagle

                                   8   Entm’t Inc., 117 F. Supp 3d 1092, 1114-15 (C.D. Cal. 2015) (“[T]he interference claims, to the

                                   9   extent premised on the cease-and-desist letter, must be dismissed pursuant to California’s

                                  10   litigation privilege.”). Second, the communication was made in “good faith and actual

                                  11   contemplation of litigation.” See Fotohaus, 2019 WL 1493355, at *2. The cease-and-desist letter

                                  12   asserted allegations “substantially similar” to those in Niantic’s complaint, which Niantic filed one
Northern District of California
 United States District Court




                                  13   week later. ECF No. 64 at 13-14; ECF No. 1; Roadrunner Intermodal Servs., LLC v. T.G.S.

                                  14   Transp., Inc., Nos. 1:17-cv-01207-DAD-BAM, 1:17-cv-01056-DAD-BAM, 2019 WL 3946895, at

                                  15   *14 (E.D. Cal. Aug. 21, 2019) (“[W]hile not dispositive, whether a lawsuit was ultimately brought

                                  16   is relevant to the determination of whether one was contemplated in good faith at the time of the

                                  17   demand letter.”). Although it did not explicitly threaten to initiate litigation, the cease-and-desist

                                  18   letter stated that Niantic “will take measures it believes are necessary to enforce its rights” if

                                  19   Defendants “ignore this letter and continue in [their] current unauthorized and improper conduct.”

                                  20   ECF No. 81-1 at 8; Roadrunner, 2019 WL 3946895, at *13-14 (finding that a demand letter was

                                  21   protected “[d]espite not explicitly threatening litigation,” because “the letter on its face appears to

                                  22   have been sent in good faith for the purpose of resolving a dispute and was not merely a tactical

                                  23   play to negotiate a bargain” (internal quotation marks omitted)).

                                  24          Niantic’s communications with GoDaddy are also protected by California’s litigation

                                  25   privilege. See Healy v. Tuscany Hills Landscape & Recreation Corp., 137 Cal. App. 4th 1, 5

                                  26   (2006) (“[I]t has been established for well over a century that a communication is absolutely

                                  27   immune from any tort liability if it has “some relation” to judicial proceedings.”) (internal

                                  28   quotation marks and citation omitted). Niantic’s correspondence with GoDaddy was initiated after
                                                                                           7
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 8 of 18




                                   1   Niantic filed its complaint and seeks information relevant to the judicial proceedings. See ECF

                                   2   No. 64 at 13; ECF No. 81-1 at 37. The communications “expressly refer[ed] to the litigation”

                                   3   arising from Defendants’ alleged violations of the Copyright Act, Computer Fraud and Abuse Act,

                                   4   and Niantic’s Terms of Service. Healy, 137 Cal. App. 4th at 5; ECF No. 81-1 at 36-37. The

                                   5   communications also notified interested third parties of the pending lawsuit. Ubiquiti, 2013 WL

                                   6   368365, at *10-11 (finding that an email sent by plaintiff to notify customers of a preliminary

                                   7   injunction against defendant was privileged); see also Adams v. Superior Court, 2 Cal. App. 4th

                                   8   521, 529, (1992) (noting that “the privilege is not restricted to the parties in the lawsuit but need

                                   9   merely be connected or related to the proceedings”). Therefore, Niantic’s communications with

                                  10   GoDaddy are “absolutely immune from tort liability.” Fotohaus, 2019 WL 1493355, at *2

                                  11   (“[C]ommunications made in or related to judicial proceedings are absolutely immune from tort

                                  12   liability.”). 3
Northern District of California
 United States District Court




                                  13            Defendants’ objections to the application of the litigation privilege are unpersuasive. First,

                                  14   Defendants argue that the privilege does not apply because Niantic’s communications go “beyond

                                  15   the scope of Niantic’s claims in this case.” ECF No. 79 at 15. However, the allegations in

                                  16   Niantic’s complaint mirror those asserted in the cease-and-desist letter and correspondence with

                                  17   Domain by Proxy and GoDaddy. See ECF No. 1 ¶¶ 58-110; ECF No. 81-1 at 5-8, 35-37.

                                  18   Additionally, Defendants’ first counterclaim alleges that Niantic asserted “substantially similar

                                  19   allegations” in its cease-and-desist letter and its Complaint. ECF No. 64 at 14.

                                  20            Second, Defendants argue that “what constitutes ‘good faith’ is a factual dispute not

                                  21   properly resolved at the motion to dismiss stage.” ECF No. 79 at 15. This is incorrect. “If there

                                  22   is no dispute as to the operative facts, the applicability of the litigation privilege is a question of

                                  23   law.” Kashian v. Harriman, 98 Cal. App. 4th 892, 895, 913 (2002). Moreover, whether there is a

                                  24   good faith basis for Niantic’s claims is “irrelevant to the inquiry of whether the litigation privilege

                                  25   is applicable.” Adobe Sys. Inc. v. Coffee Cup Partners, Inc., No. C 11-2243 CW, 2012 WL

                                  26
                                       3
                                  27     Niantic argues that counterclaims two and three are also barred by the Noerr-Pennington
                                       doctrine. ECF No. 69 at 16-17. Because Niantic’s cease-and-desist letter and GoDaddy
                                  28   communications are subject to California’s litigation privilege, the Court need not address whether
                                       they are also protected by the Noerr-Pennington doctrine.
                                                                                        8
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 9 of 18




                                   1   3877783, at *12 (N.D. Cal. Sept. 6, 2012) (citing Mansell v. Otto, 108 Cal. App. 4th 265, 277 n.47

                                   2   (2003). “The California Supreme Court has made clear that the notion of good faith is relevant

                                   3   only” to the question of whether communications were “made with a ‘good faith intention to bring

                                   4   a suit.’” Adobe, 2012 WL 3877783, at *12 (citing Action Apartment Assn., 41 Cal. 4th 1232, 1251

                                   5   (2007)) (emphasis added). Therefore, Defendants’ challenge to whether there was a “good faith

                                   6   basis for Niantic’s claims” is inapposite. ECF No. 79 at 15-16. Defendants offer no argument that

                                   7   Niantic’s communications were “merely a negotiating tactic and not a serious proposal made in

                                   8   good faith contemplation of going to court.” Olivares v. Pineda, 40 Cal. App. 5th 343, 357-58

                                   9   (2019).

                                  10             Third, Defendants attempt to avoid the litigation privilege by recharacterizing

                                  11   counterclaims two and three and asserting that “Defendants allege that Niantic injured them by

                                  12   suspending user accounts” with Defendants’ software. ECF No. 79 at 16. They contend that,
Northern District of California
 United States District Court




                                  13   because “Defendants accuse an act – the suspension of accounts – as the wrongful conduct from

                                  14   which Defendants were injured, this allegation does not relate to a communication protected by

                                  15   the litigation privilege.” Id. at 16-17. Defendants are correct that “pure conduct” is not covered

                                  16   by the litigation privilege. Flores v. Emerich & Fike, 416 F. Supp. 2d 885, 900 (E.D. Cal. 2006).

                                  17   However, counterclaims two and three make no reference to Niantic’s suspension of user

                                  18   accounts. Therefore, the counterclaims fail to provide Defendants with “fair notice” of these

                                  19   allegations. Agent Anonymous v. Gonzales, No. 16-CV-0374 W (BLM), 2016 WL 8999470, at *2

                                  20   (S.D. Cal. May 2, 2016) (“Because the [defendants] lack fair notice of the allegations against

                                  21   them, their motions to dismiss will be granted.”).4

                                  22   IV.       MOTION TO STRIKE COUNTERCLAIMS

                                  23             A.     Legal Standard

                                  24             “California law provides for the pre-trial dismissal of certain actions, known as Strategic

                                  25

                                  26   4
                                         Defendants argue that, to the extent counterclaims two and three are based on Niantic’s
                                       suspension of user accounts associated with Defendants’ software, “they are barred by the
                                  27   Communications Decency Act” (“CDA”). Because Defendants’ counterclaims, as pleaded, are
                                       not based on Niantic’s suspension of user accounts, the Court need not reach the issue of whether
                                  28
                                       these claims would be barred by the CDA.
                                                                                         9
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 10 of 18




                                   1   Lawsuits Against Public Participation, or SLAPPs, that ‘masquerade as ordinary lawsuits’ but are

                                   2   intended to deter ordinary people ‘from exercising their political or legal rights or to punish them

                                   3   for doing so.’” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 261 (9th Cir. 2013) (quoting Batzel v.

                                   4   Smith, 333 F.3d 1018, 1024 (9th Cir. 2003)). “The Ninth Circuit has held that this provision may

                                   5   be applied to state law claims that are asserted in federal court.” Robinson v. Alameda County,

                                   6   875 F. Supp. 2d 1029, 1048 (N.D. Cal. 2012) (citing U.S. ex rel. Newsham v. Lockheed Missiles

                                   7   and Space, Co., Inc., 190 F.3d 963, 973 (9th Cir.1999)).

                                   8          The analysis of an anti-SLAPP motion is a two-step process. First, the anti-SLAPP

                                   9   plaintiff must show that the claim against it arose from an act in furtherance of the plaintiff’s free

                                  10   speech rights. Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 839 (9th Cir. 2001). Qualifying

                                  11   acts include statements “made in connection with an issue under consideration or review by a

                                  12   legislative, executive, or judicial body,” and statements “made in a place open to the public or a
Northern District of California
 United States District Court




                                  13   public forum in connection with an issue of public interest.” Cal. Civ. Proc. Code § 425.16(e).

                                  14   Second, if the anti-SLAPP plaintiff meets its initial burden, the defendant is “then charged with

                                  15   the burden of establishing, by competent and admissible evidence, a probability of prevailing on

                                  16   his or her claims at trial.” See Robinson, 875 F. Supp. 2d at 1048. Put another way, the defendant

                                  17   “must demonstrate that the complaint is both legally sufficient and supported by a sufficient prima

                                  18   facie showing of facts to sustain a favorable judgment” if the evidence submitted by the defendant

                                  19   is credited. Id. (quoting Wilson v. Parker, 28 Cal. 4th 811, 821 (2002)).

                                  20          “Only a cause of action that satisfies both prongs of the anti-SLAPP statute—i.e., that

                                  21   arises from protected speech or petitioning and lacks even minimal merit—is a SLAPP, subject to

                                  22   being stricken under the statute.” Id. (citing Navellier v. Sletten, 29 Cal. 4th 82, 89 (2002))

                                  23   (emphasis in original).

                                  24          B.      Discussion

                                  25          Defendants argue that counterclaims two and three should be stricken under California’s

                                  26   anti-SLAPP law. ECF No. 69 at 21-24. “Because the issue of attorney[’s] fees and costs is not

                                  27   rendered moot by a dismissal, the Court proceeds to an analysis” of Niantic’s motion to strike.

                                  28   Robinson, 875 F. Supp. 2d at 1046 (resolving a party’s anti-SLAPP motion after granting its
                                                                                         10
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 11 of 18




                                   1   motion to dismiss).

                                   2                  1.      Protected Activity

                                   3          As discussed above, counterclaims two and three are based on Niantic’s cease-and-desist

                                   4   letter and Niantic’s communications with non-party GoDaddy. Courts routinely hold that

                                   5   litigation-related communications such as these fall within the protection of California’s anti-

                                   6   SLAPP statute. See, e.g., Dove Audio, Inc. v. Rosenfeld, Meyer & Susman, 47 Cal. App. 4th 777,

                                   7   784 (1996) (“Just as communications preparatory to or in anticipation of the bringing of an action

                                   8   or other official proceeding are within the protection of the litigation privilege, . . . such statements

                                   9   are equally entitled to the benefits of [the anti-SLAPP statute].”); GWS Techs., Inc. v. Furth, No.

                                  10   SA-cv-0800586CJCPLAX, 2010 WL 11520562, at *2-3 (C.D. Cal. Mar. 25, 2010) (finding

                                  11   statements “made in connection with litigation” and “directed to persons having some interest in

                                  12   the litigation” were protected under the Anti-SLAPP law); Sparrow LLC v. Lora, No. CV-14-
Northern District of California
 United States District Court




                                  13   1188-MWF (JCx), 2014 WL 12573525, at *3 (finding cease-and-desist letters were protected

                                  14   under anti-SLAPP statute); Summerfield v. Randolph, 201 Cal. App. 4th 127, 136 (2011) (The

                                  15   anti-SLAPP law “has been held to protect statements to persons who are not parties or potential

                                  16   parties to litigation, provided such statements are made ‘in connection with’ pending or anticipated

                                  17   litigation.”) (collecting cases). Therefore, Niantic has shown that counterclaims two and three

                                  18   “aris[e] from protected activity.” Barry v. State Bar of Cal., 2 Cal. 5th 318, 321 (2017) (internal

                                  19   quotation marks omitted).

                                  20          Defendants argue that Niantic’s communications are not protected activity because “there

                                  21   is no evidence that Niantic acted in reasonable contemplation of litigation.” ECF No. 79 at 21.

                                  22   The assertion is groundless. Not only did Niantic’s cease-and-desist letter assert allegations

                                  23   “substantially similar” to those in the complaint, state that Defendants’ “activities violate civil and

                                  24   criminal law,” and state that Niantic “will take measures it believes are necessary to enforce its

                                  25   rights,” but Niantic then proceeded to file this lawsuit merely a week later. ECF No. 64 at 13-14;

                                  26   ECF No. 81-1 at 8; ECF No. 1; Roadrunner, 2019 WL 3946895, at *14 (“[W]hile not dispositive,

                                  27   whether a lawsuit was ultimately brought is relevant to the determination of whether one was

                                  28   contemplated in good faith at the time of the demand letter.”). Defendants offer nothing to
                                                                                          11
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 12 of 18




                                   1   undermine Niantic’s showing or suggest that Niantic’s pre-suit communications were “merely a

                                   2   negotiating tactic and not a serious proposal made in good faith contemplation of going to court.”

                                   3   Olivares v. Pineda, 40 Cal. App. 5th 343, 357-58 (2019).5 Second, because this litigation had

                                   4   already commenced at the time of Niantic’s communications with GoDaddy, Defendants’

                                   5   arguments as to whether Niantic “acted in good-faith contemplation of litigation” are inapplicable

                                   6   to these communications. ECF No. 79 at 22.

                                   7          Defendants also argue that counterclaims two and three do not involve any protected

                                   8   activity because they arise from Niantic’s “conduct” of suspending user accounts rather than

                                   9   Niantic’s “communications.” See ECF No. 79 at 16-17, 22. Defendants’ characterization of its

                                  10   allegations is unpersuasive. Defendants’ counterclaims for tortious interference and unfair

                                  11   competition plainly arise from Niantic’s cease-and-desist letter and communications with

                                  12   GoDaddy. See, e.g., ECF No. 64 at 13 (Niantic cease-and-desist letter “demand[ed] that
Northern District of California
 United States District Court




                                  13   Defendants cease all operations related to Global++” and “pay to Niantic all money Defendants

                                  14   received related to the tweak); id. at 15 (alleging “Niantic’s baseless demand that Defendants

                                  15   cease operations and pay to Niantic all revenues” as a basis for Defendants’ tortious interference

                                  16   and unfair competition claims); id. at 13 (“Niantic contacted GoDaddy, the web hosting company

                                  17   that hosted the globalplusplus.com home page, to demand that GoDaddy disable the website.”); id.

                                  18   15 (alleging “Niantic’s demand that Defendants’ third-party web hosting services provider disable

                                  19   Defendants’ website” as a basis for Defendants’ tortious interference and unfair competition

                                  20   claims). Moreover, counterclaims two and three make no reference to Niantic’s suspension of

                                  21   user accounts.

                                  22

                                  23

                                  24   5
                                         Defendants argue that Niantic’s communications referenced conduct that is “not related to
                                  25   Defendants,” “demanded Defendants cease the use of code which has substantial uses unrelated to
                                       Niantic,” and “forced GoDaddy to shut down the website that permitted Defendants to operate.”
                                  26   ECF No. 79 at 22. While this alleged conduct might shed light on whether there is a good faith
                                       basis for Niantic’s claims, it is irrelevant to the inquiry of whether California’s litigation privilege
                                  27   and anti-SLAPP protections are applicable. See Adobe, 2012 WL 3877783, at *12 (citing Action
                                       Apartment Assn., 41 Cal. 4th 1232, 1251 (2007) (“[T]he notion of good faith is relevant only” to
                                  28   the question of whether communications were “made with a ‘good faith intention to bring a
                                       suit.’”) (emphasis added).
                                                                                            12
                                            Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 13 of 18




                                   1                  2.      Probability of Prevailing at Trial

                                   2           Where, as here, “an anti-SLAPP motion to strike challenges only the legal sufficiency of a

                                   3   claim, a district court should apply the Federal Rule of Civil Procedure 12(b)(6) standard and

                                   4   consider whether a claim is properly stated.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. For

                                   5   Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018), as amended, 897 F.3d 1224 (9th Cir. 2018). As

                                   6   discussed above, counterclaims two and three are barred by California’s litigation privilege.

                                   7   Defendants, therefore, cannot demonstrate that these claims are “legally sufficient and factually

                                   8   substantiated.” Baral v. Schnitt, 1 Cal. 5th 376, 396 (2016); See Optional Capital Inc. v. Akin

                                   9   Gump Strauss, Hauer & Feld LLP, 18 Cal. App. 5th 95, 115 (2017) (“A plaintiff cannot establish

                                  10   a probability of prevailing if the litigation privilege precludes a defendant’s liability on the

                                  11   claims.”).

                                  12           In sum, the Court finds that counterclaims two and three arise from protected activities and
Northern District of California
 United States District Court




                                  13   lack even minimal merit. See Robinson, 875 F. Supp. 2d at 1048. Accordingly, the Court grants

                                  14   Niantic’s motion to strike these counterclaims under California’s anti-SLAPP statute. See Adobe,

                                  15   2012 WL 3877783, at *18 (granting anti-SLAPP motion where counterclaimant “failed to state

                                  16   legally sufficient counterclaims” and the “counterclaims are barred by the litigation privilege and

                                  17   the Noerr-Pennington doctrine”).

                                  18           In its motion, Niantic announced an intention to file a motion for attorney’s fees and costs

                                  19   it prevailed on the anti-SLAPP portion of the motion. ECF No. 69 at 24; see also Cal. Civ. Proc.

                                  20   Code § 425.16(c)(1) (“a prevailing defendant on a special motion to strike shall be entitled to

                                  21   recover his or her attorney's fees and costs”). The parties are ordered to meet and confer regarding

                                  22   Niantic’s request for attorney’s fees and costs. A stipulated proposed order or a motion for that

                                  23   relief is due by February 28, 2020.

                                  24   V.      MOTION TO STRIKE AFFIRMATIVE DEFENSES

                                  25           A.     Legal Standard

                                  26           Federal Rule of Civil Procedure 12(f) allows a court to “strike from a pleading an

                                  27   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Relying on

                                  28   Conley v. Gibson, 355 U.S. 41, 47-48 (1957), the Ninth Circuit has held that a defense is
                                                                                          13
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 14 of 18




                                   1   insufficiently pleaded if it fails to give the plaintiff “fair notice of the defense.” Wyshak v. City

                                   2   Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979). But the Ninth Circuit has not addressed “whether

                                   3   the ‘plausibility’ pleading standard for complaints articulated in Bell Atlantic Corp. v. Twombly,

                                   4   550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) applies to the ‘fair notice’

                                   5   required of an affirmative defense in an answer, and district courts within the Ninth Circuit are

                                   6   split on that issue.” Espitia v. Mezzetti Fin. Servs., Inc., No. 18-cv-02480-VKD, 2019 WL

                                   7   359422, at *2 (N.D. Cal. Jan. 29, 2019).

                                   8          This Court is among “the majority of courts in this district [that] have held that the

                                   9   heightened pleading standard of Twombly and Iqbal . . . is now the correct standard to apply to

                                  10   affirmative defenses.” Pertz v. Heartland Realty Inv’rs, Inc., No. 19-cv-06330-CRB, 2020 WL

                                  11   95636, at *1 (N.D. Cal. Jan. 8, 2020); Oracle Am., Inc. v. Hewlett Packard Enter. Co., No. 16-cv-

                                  12   01393-JST, 2017 WL 2311296, at *1 (N.D. Cal. May 26, 2017). “Just as a plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   must allege enough supporting facts to nudge a legal claim across the line separating plausibility

                                  14   from mere possibility, a defendant’s pleading of affirmative defenses must put a plaintiff on notice

                                  15   of the underlying factual bases of the defense.” Hernandez v. Cty. of Monterey, 306 F.R.D. 279,

                                  16   284 (N.D. Cal. 2015) (quoting Dion v. Fulton Friedman & Gullace LLP, No. 3:11–2727–SC, 2012

                                  17   WL 160221, at *2 (N.D. Cal. Jan. 17, 2012) (internal citations omitted)). “That standard does not

                                  18   require extensive factual allegations, but rejects bare statements reciting mere legal

                                  19   conclusions.” Finjan, Inc. v. Bitdefender Inc., No. 17-cv-04790-HSG, 2018 WL 1811979, at *3

                                  20   (N.D. Cal. Apr. 17, 2018) (internal quotation marks and citation omitted)

                                  21          In evaluating whether an affirmative defense is sufficiently pleaded, the court should view

                                  22   the pleading in a light most favorable to the defendant. FTC v. Lending Club Corp., No. 18-cv-

                                  23   02454-JSC, 2019 WL 7488991, at *2 (N.D. Cal. Apr. 29, 2019). If the court strikes an affirmative

                                  24   defense, “leave to amend should be freely given” unless doing so would result in prejudice to the

                                  25   opposing party. Wyshak, 481 F.2d at 826-27.

                                  26          B.      Discussion

                                  27          Defendants have not alleged sufficient facts to provide notice to Niantic as to the nature of

                                  28   any of its affirmative defenses.
                                                                                          14
                                           Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 15 of 18




                                   1                   1.      First Affirmative Defense: Failure to State a Claim

                                   2           Defendants’ first affirmative defense asserts that “Niantic’s allegations fail to state a claim

                                   3   on which relief can be granted.” ECF No. 64 at 9. The Court strikes this defense with prejudice

                                   4   because it is a denial rather than an affirmative defense. See Vogel v. Huntington Oaks Del.

                                   5   Partners, LLC, 291 F.R.D. 438, 442 (C.D. Cal. 2013) (“[F]ailure to state a claim is not an

                                   6   affirmative defense; it is a defect in a plaintiff’s claim and is not an additional set of facts that

                                   7   would bar recovery notwithstanding the plaintiff’s valid prima facie case.”); Zivkovic v. S.

                                   8   California Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002) (“A defense which demonstrates that

                                   9   plaintiff has not met its burden of proof is not an affirmative defense.”).

                                  10                   2.      Second Affirmative Defense: Permission, License, or Implied License

                                  11           The existence of an express or implied license is an affirmative defense to a claim of

                                  12   copyright infringement. See Oracle USA, Inc. v. Rimini Street, Inc., 6 F. Supp. 3d 1086, 1093 (D.
Northern District of California
 United States District Court




                                  13   Nev. 2014); Furie v. Infowars, LLC, 401 F. Supp. 3d 952, 968 (C.D. Cal. 2019). When alleging

                                  14   the existence of an express license, the defendant “has the initial burden to identify any license

                                  15   provision(s) that it believes excuses its infringement.” Oracle USA, 6 F. Supp. 3d at 1093; Oracle

                                  16   Am., 2017 WL 635291, at *6. When asserting the affirmative defense of an implied license, the

                                  17   defendant “must prove ‘the same elements necessary to evidence an express contract: mutual

                                  18   assent or offer and acceptance, consideration, legal capacity and lawful subject matter.’”6 Furie,

                                  19   401 F. Supp. 3d at 968 (quoting Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036,

                                  20   1050–51 (9th Cir. 2015).

                                  21           Defendants’ second affirmative defense asserts that “Niantic’s claims are barred by

                                  22   permission, license, or implied license, in that Niantic knew about Defendants’ alleged activities,

                                  23   possessed the ability to stop Defendants from engaging in the conduct about which Niantic now

                                  24   complains, and permitted Defendants to continue operating.” ECF No. 64 at 9. In asserting this

                                  25   defense, Defendants do not identify any applicable license provision(s). They also fail to allege an

                                  26
                                  27
                                       6
                                         “[W]hether an implied license exists is a matter of contract law; as such, it is governed by state
                                       law so long as the state law does not conflict with the Copyright Act.” Interscope Records v. Time
                                  28   Warner, Inc., No. 10-CV-1772-SVW (PJWx), 2010 WL 11505708, at *5 (C.D. Cal. June 28,
                                       2010) (citing Foad Consulting Grp., Inc. v. Azzalino, 270 F.3d 821, 827 (9th Cir. 2001)).
                                                                                         15
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 16 of 18




                                   1   offer of a license, an acceptance of a license, or an exchange of consideration. Therefore, the

                                   2   Court strikes this defense because it fails to allege any facts to support the existence of an express

                                   3   or implied license. See Oracle Am., 2017 WL 635291, at *5 (striking an express and implied

                                   4   license defense which consisted of “a conclusory statement devoid of any factual support”).

                                   5                   3.      Third Affirmative Defense: Estoppel

                                   6           “To establish the affirmative defense of estoppel, a party must show that the adverse party,

                                   7   either intentionally or under circumstances that induced reliance, engaged in conduct upon which

                                   8   the relying party relied and that the relying party acted or changed its position to its detriment.”

                                   9   Eurow & O’Reilly Corp. v. Superior Mfg. Group, Inc., No. CV 14-6595-RSWL (VBKx), 2015

                                  10   WL 1020116, at *4 (C.D. Cal. March 6, 2015) (internal quotation marks and citation omitted).

                                  11           Defendants’ third affirmative defense asserts that “Niantic’s claims are barred by estoppel,

                                  12   in that Niantic knew about Defendants’ allegedly infringing conduct, intended that Defendants
Northern District of California
 United States District Court




                                  13   rely on Niantic’s acts or omissions, and Defendants relied on Niantic’s acts or omissions to

                                  14   Defendants’ detriment.” ECF No. 64 at 9. While Defendants assert that they “relied on Niantic’s

                                  15   acts or omissions,” they fail to allege any facts or provide any explanation as to which “acts or

                                  16   omissions” induced reliance, how Defendants relied on such acts or omissions, or how Defendants

                                  17   changed position to their detriment. Defendants’ pleading, therefore, fails to “put [Niantic] on

                                  18   notice of the underlying factual basis of the defense.” Hernandez, 306 F.R.D. at 284.

                                  19   Accordingly, the Court strikes Defendants’ third affirmative defense.

                                  20                   4.      Fourth Affirmative Defense: Unclean Hands

                                  21           “To establish unclean hands, a defendant must demonstrate (1) inequitable conduct by the

                                  22   plaintiff; (2) that the plaintiff’s conduct directly relates to the claim which it has asserted against

                                  23   the defendant; and (3) plaintiff’s conduct injured the defendant.” Kaseberg v. Conaco, LLC, 360

                                  24   F. Supp. 3d 1026, 1038 (N.D. Cal. 2018) (quoting Metro-Goldwyn-Mayer Studios, Inc. v.

                                  25   Grokster, Ltd., 518 F. Supp. 2d 1197, 1223 (C.D. Cal. 2007). “In the Ninth Circuit, unclean hands

                                  26   is a defense to copyright infringement ‘when the plaintiff’s transgression is of serious proportions

                                  27   and relates directly to the subject matter of the infringement action.’” Oracle Am., Inc. v. Terix

                                  28
                                                                                          16
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 17 of 18




                                   1   Computer Co., Inc., No. 5:13-cv-03385-PSG, 2015 WL 1886968, at *5 (N.D. Cal. April 24, 2015)

                                   2   (quoting Dream Games of Ariz., Inc. v. PC Onsite, 561 F.3d 983, 990-91 (9th Cir. 2009).

                                   3           Defendants’ fourth affirmative defense asserts that “Niantic’s claims are barred by its own

                                   4   unclean hands, in that Niantic profited from Defendants’ alleged activities for a period of years

                                   5   before filing these claims.” ECF No. 64 at 9. In asserting this affirmative defense, Defendants

                                   6   allege no facts to show (1) inequitable conduct by Niantic, (2) that Niantic’s conduct directly

                                   7   relates to any claims it has asserted against Defendants, or (3) that Niantic’s conduct injured

                                   8   Defendants. Therefore, the Court strikes this defense as legally insufficient. See Oracle Am.,

                                   9   2017 WL 635291, at *6 (dismissing unclean hands affirmative defense because defendant failed to

                                  10   adequately plead the alleged conduct resulting in copyright misuse).

                                  11                   5.      Fifth, Sixth, Seventh, Eighth, Ninth, and Tenth Affirmative Defenses

                                  12           Defendants’ remaining affirmative defenses “simply list[] a series of conclusory statements
Northern District of California
 United States District Court




                                  13   asserting the existence of an affirmative defense without stating a reason why that affirmative

                                  14   defense might exist.” Barnes v. AT&T Pension Ben. Plan-Nonbargained Program, 718 F. Supp.

                                  15   2d 1167, 1172 (N.D. Cal. 2010). Defendants’ fifth, sixth, seventh, eighth, and ninth affirmative

                                  16   defenses assert only that “Niantic’s claims are barred” by (1) “the applicable statutes of

                                  17   limitations,” (2) “laches,” (3) “the fair use doctrine,” (4) “waiver,” and (5) “Niantic’s

                                  18   acquiescence.” ECF No. 64 at 9-10. Defendants’ tenth affirmative defense alleges that “Niantic’s

                                  19   claims are barred because they are subject to mandatory arbitration.” The Court strikes the fifth,

                                  20   sixth, seventh, eighth, ninth, and tenth affirmative defenses because they are conclusory and

                                  21   include no factual allegations. See Barnes, 718 F. Supp. 2d at 1172 (striking affirmative defenses

                                  22   where defendant simply asserts the existence of the defenses and, therefore, does not “allege[]

                                  23   sufficient facts to provide notice to [plaintiff] as to the nature of any of its affirmative defenses”).

                                  24                                              CONCLUSION

                                  25           Plaintiff’s motion to dismiss and motion to strike Defendants’ counterclaims is granted

                                  26   with leave to amend. Plaintiff’s motion to strike Defendants’ affirmative defenses is granted with

                                  27   leave to amend regarding affirmative defenses Nos. 2, 3, 4, 5, 6, 7, 8, 9, and 10. The motion is

                                  28   granted without leave to amend with respect to affirmative defense No. 1. Defendants may file an
                                                                                          17
                                         Case 4:19-cv-03425-JST Document 91 Filed 01/30/20 Page 18 of 18




                                   1   amended answer within 30 days from the filing date of this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 30, 2020
                                                                                      ______________________________________
                                   4
                                                                                                    JON S. TIGAR
                                   5                                                          United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      18
